Exhibit 10.6

EXECUTION VERSION

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

AMONG

MEMORIAL RESOURCE DEVELOPMENT LLC

WHT ENERGY PARTNERS LLC,

MEMORIAL PRODUCTION PARTNERS GP LLC,

MEMORIAL PRODUCTION PARTNERS LP,

AND

MEMORIAL PRODUCTION OPERATING LLC



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement (this “Agreement”), dated
as of December 14, 2011 (the “Closing Date”), is entered into by and among
Memorial Resource Development LLC, a Delaware limited liability company (“MRD”),
WHT Energy Partners LLC, a Delaware limited liability company (“WHT”); Memorial
Production Partners GP LLC, a Delaware limited liability company (the “General
Partner”), Memorial Production Partners LP, a Delaware limited partnership (the
“Partnership”), and Memorial Production Operating LLC, a Delaware limited
liability company (“MPP Operating”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.” Capitalized terms used herein shall have the meaning assigned to such
terms in Article I.

RECITALS:

WHEREAS, MRD directly or indirectly controls WHT; and

WHEREAS, the General Partner and MRD formed the Partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”) to
engage in any lawful activity for which limited partnerships may be organized
under the Delaware LP Act; and

WHEREAS, to accomplish the objectives and purposes in the preceding recital,
each of the following actions has been taken prior to the date hereof:

 

A. MRD formed the General Partner pursuant to the Delaware Limited Liability
Company Act (the “Delaware LLC Act”);

 

B. the General Partner and MRD formed the Partnership pursuant to the Delaware
LP Act, and the General Partner committed to contribute $1 to the Partnership in
exchange for a 0.1% general partner interest in the Partnership, and MRD
committed to contribute $999 to the Partnership in exchange for a 99.9% limited
partner interest in the Partnership;

 

C. the Partnership formed MPP Operating pursuant to the Delaware LLC Act; and

WHEREAS, concurrently herewith, each of the following shall occur:

 

1. MRD will contribute $407,436 (the “GP Contribution”) to the General Partner
in exchange for additional membership interests in the General Partner;

 

2. MRD will cause the General Partner to contribute the GP Contribution to the
Partnership in exchange for a continuation of its prior 0.1% general partner
interest in the Partnership, represented by 21,444 general partner units;

 

3. MRD will cause Classic Hydrocarbons Holdings, L.P., Classic Hydrocarbons
Operating, LLC and Craton Energy Holdings III, LP (taken together, “Classic”) to
sell certain assets to the Partnership for the right to receive cash equal to
$70,994,258.70;

 

1



--------------------------------------------------------------------------------

4. MRD will cause BlueStone Natural Resources Holdings, LLC (“BlueStone”) to
contribute Columbus Energy LLC to the Partnership in exchange for the right to
receive (i) 4,619,598 Common Units (defined herein), (ii) 3,507,184 Subordinated
Units (defined herein), and (iii) a distribution of $132,566,643.55 (a portion
of which is intended to be reimbursement of pre-formation expenditures to the
extent permitted by Treas. Reg. 1.707-4(d));

 

5. MRD will cause WHT to contribute a 100% membership interest (the “ETX
Interest”) in ETX I LLC, a Delaware limited liability company (“ETX”), to the
Partnership in exchange for the right to receive (i) 2,441,696 Common Units,
(ii) 1,853,728 Subordinated Units, and (iii) a distribution of $68,262,657.50 (a
portion of which is intended to be reimbursement of pre-formation expenditures
to the extent permitted by Treas. Reg. 1.707-4(d));

 

6. In connection with the Partnership’s initial public offering of common units
(the “Offering”), the public, through the Underwriters (as defined herein), will
purchase from the Partnership for $171,000,000 in cash (less the Underwriters’
discount and commission of 6.5% and a structuring fee of 0.25%), 9,000,000
Common Units;

 

7. The Partnership will enter into the Credit Agreement (as defined herein) and
borrow $130,000,000 (the “Credit Facility Borrowings”);

 

8. The Partnership will use the proceeds from Credit Facility Borrowings and the
Offering to pay (i) transaction expenses, which are estimated to be $9,860,870
(exclusive of the Underwriters’ net discount and commission and structuring
fee), (ii) the payments, distributions and issuances to WHT contemplated hereby,
(iii) the payments, distributions and issuances to BlueStone and Classic
contemplated by their respective Contribution Agreements and (iv) an additional
aggregate payment to MRD of $8,061,440.25 (the “MRD Payment”);

 

9. WHT will use $66,600,000 of the cash received hereunder to repay a portion of
the WHT Credit Facility (as defined herein) as set forth herein;

 

10. For purposes of convenience, WHT will direct the Partnership to directly
issue the Common Units and Subordinated Units contemplated by 5 above to MRD;

 

11. The Partnership will contribute the ETX Interest to MPP Operating in
exchange for additional membership interests in MPP Operating; and

 

12. For purposes of convenience and recording, the Partnership will direct WHT
to directly transfer the ETX Interest to MPP Operating pursuant to the terms of
the Assignment (as defined herein).

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I.

CERTAIN DEFINED TERMS

“Assets” means the “Assets” as defined in the Assignment and Bill of Sale
effective as of 12:01 a.m. on December 14, 2011 between WHT, as assignor, and
ETX, as assignee, which is intended to cover all assets owned by ETX but with
respect to which no representation is made herein.

“Assignment” means the form of Membership Interest Assignment attached hereto as
Exhibit A.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means common units representing limited partner interests in the
Partnership.

“Contribution Agreements” means collectively (i) this Agreement, (ii) the
Purchase and Sale Agreement dated as of the Closing Date among the Partnership,
the General Partner, MPP Operating, MRD and Classic, and (iii) the Contribution,
Conveyance and Assumption Agreement dated as of the Closing Date among the
Partnership, the General Partner, MPP Operating, MRD and BlueStone.

“Credit Agreement” means the Credit Agreement, dated as of December 14, 2011, by
and among Wells Fargo Bank, National Association, as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent and BNP Paribas, Citibank, N.A.
and Comerica Bank, as Co-Documentation Agents, and the lenders party thereto on
the one hand, and MPP Operating and the Partnership, on the other hand.

“Effective Time” means 12:01 a.m. on the Closing Date.

“GAAP” means generally accepted accounting principles in the United States,
consistent applied.

“Governmental Authority” means the United States, any foreign county, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“Omnibus Agreement” by and among the Partnership, the General Partner and MRD
dated as of the Closing Date.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of the Closing Date.

“Registration Statement” the Registration Statement on Form S-1 originally filed
with the Commission on June 23, 2011 (Registration No. 333-175090), as amended
through the date hereof.

 

3



--------------------------------------------------------------------------------

“Subordinated Units” means subordinated units representing limited partner
interests in the Partnership.

“Transaction Documents” means those documents and instruments to be delivered
hereunder by one or more Parties.

“Underwriting Agreement” means the underwriting agreement, dated as of
December 14, 2011, by and among the Partnership, the General Partner and
Citigroup Global Markets, Inc., Raymond James & Associates, Inc. and Wells Fargo
Securities, LLC, as representatives of the several underwriters named therein.

“WHT Credit Facility” means the Credit Agreement, dated as of April 8, 2011, by
and among Bank of Montreal, as Administrative Agent, Comerica Bank, as
Syndication Agent and BNP Paribas and Wells Fargo Bank, N.A., as
Co-Documentation Agents, and the lenders party thereto on the one hand, and WHT,
on the other hand.

ARTICLE II.

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

2.01 Contribution of the ETX Interest by WHT. WHT hereby agrees to (and MRD
shall cause WHT to) contribute, assign, transfer, set over and deliver to the
Partnership, for its own use forever, all of its right, title and interest to
and in the ETX Interest, as a capital contribution, which contribution shall be
deemed made pursuant to the terms set forth in the Assignment Documents, in
exchange for (a) WHT’s receipt of (i) 2,441,696 Common Units, (ii) 1,853,728
Subordinated Units, and (iii) a cash distribution of $68,262,657.50 and
(b) MRD’s receipt of the MRD Payment.

2.02 Public Cash Contribution. The Parties acknowledge a cash contribution by
the public through the Underwriters to the Partnership of $171,000,000, less the
Underwriters’ discount of 6.5% and a structuring fee of 0.25%, in exchange for
9,000,000 Common Units.

2.03 Distribution by the Partnership. The Parties acknowledge the distribution
of $279,885,000 in the aggregate, consisting of net proceeds from Credit
Facility Borrowings and the Offering, by the Partnership to MRD, Classic,
BlueStone and WHT in accordance with the Contribution Agreements.

2.04 Payment of Expenses by the Partnership; Cash Distribution by the
Partnership to the Property Contributors. The Parties acknowledge the payment by
the Partnership, in connection with the Offering and the other transactions
contemplated hereby, of transaction expenses in the amount of approximately
$9,860,870 (exclusive of the Underwriters’ discount and the structuring fee).

2.05 Contribution of the Contributed Assets by the Partnership to MPP Operating.
The Partnership hereby agrees to contribute, assign, transfer, set over and
deliver to MPP Operating, for its own use forever, all of its right, title and
interest in and to the ETX Interest, as a capital contribution, which
contribution shall be deemed made pursuant to the terms set forth in the
Assignment, in exchange for additional membership interests in MPP Operating.

 

4



--------------------------------------------------------------------------------

2.06 Direct Contribution of Contributed Assets. For convenience, the Partnership
hereby directs WHT to directly transfer and assign the ETX Interest to MPP
Operating pursuant to the Assignment and such other additional instruments and
agreements as may be necessary to effect the same. Notwithstanding the terms of
the Assignment, the ETX Interest shall be deemed to have been contributed and
transferred from WHT to the Partnership and, immediately thereafter, from the
Partnership to MPP Operating.

2.07 Direct Issuance of Common Units and Subordinated Units. For convenience,
WHT hereby directs the Partnership to directly issue to MRD the Common Units and
Subordinated Units to be issued to WHT pursuant to Section 2.01. Notwithstanding
the foregoing, such Common Units and Subordinated Units shall be deemed to have
been issued (as applicable) to WHT and, immediately thereafter, distributed pro
rata by WHT to its owners and, immediately thereafter, distributed by such
owners to MRD.

2.08 Payment of Credit Facility Obligations. WHT shall use $66,600,000 of the
cash distributed to it pursuant to Section 2.01 to repay in part the WHT Credit
Facility as contemplated by the amendment to the WHT Credit Facility dated as of
the Closing Date.

ARTICLE III.

TITLE MATTERS

3.01 [Intentionally Omitted].

3.02 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws.

(a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING THE PARTIES ACKNOWLEDGE AND AGREE
THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY
SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS, INCLUDING THE WATER,
SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS, (B) THE
INCOME TO BE DERIVED FROM THE ASSETS, (C) THE SUITABILITY OF THE ASSETS FOR ANY
AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF
OR BY THE ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE
EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS
HAD THE OPPORTUNITY TO INSPECT THE ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE ASSETS AND NOT ON ANY

 

5



--------------------------------------------------------------------------------

INFORMATION PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES. NONE OF THE
PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR THIRD PARTY. EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR
HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE
ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN
THIS SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS THAT MAY ARISE
PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

(b) Each of the Parties agrees that the disclaimers contained in this
Section 3.02 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this Agreement
are hereby expressly disclaimed, waived or negated.

(c) Each of the Parties hereby waives compliance with any applicable bulk sales
law or any similar law in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.

(d) The General Partner, the Partnership, and MPP Operating hereby acknowledge
and agree that the express provisions of this Agreement and the Omnibus
Agreement contain the sole and exclusive remedies available to them with respect
to the Assets or the contribution of the ETX Interest.

ARTICLE IV.

FURTHER ASSURANCES

4.01 Further Assurances. From and after the date hereof, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate to
(a) more fully assure that the applicable Parties own all of the properties,
rights, titles, interests, estates, remedies, powers and privileges granted by
this Agreement or (b) more fully and effectively vest in the applicable Parties
and their respective successors and assigns beneficial and record title to the
interests contributed and assigned by the Agreement or intended so to be and
more fully and effectively carry out the purposes of this Agreement.

4.02 Other Assurances. From time to time after the date hereof, and without any
further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and

 

6



--------------------------------------------------------------------------------

effectively carry out the purposes and intent of this Agreement. Without
limiting the generality of the foregoing, the Parties acknowledge that they have
used their good faith efforts to identify all of the assets being contributed to
the Partnership in connection with the Offering. However, it is possible that
Assets intended to be owned by ETX were not properly transferred from WHT or its
affiliates and therefore are not included in the assets owned by ETX. To the
extent that such assets are identified at a later date, the Parties shall take
the appropriate actions required in order to convey all such assets to the
Partnership (or its successors or assigns).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

5.01 Representations and Warranties of All Parties. Each of the Parties to this
Agreement hereby represents and warrants severally as to itself as follows:

(a) Formation and Good Standing. Such Party is a limited partnership or limited
liability company, legally formed, validly existing and, to the extent
applicable, in good standing under the laws of the state of its formation. Such
Party is duly qualified to do business and is in good standing as a foreign
limited partnership or limited liability company, as applicable, in each
jurisdiction where the character of the properties owned or leased by it or the
nature of the businesses transacted by it requires it to be so qualified.

(b) Authority, Execution and Enforceability. Such Party has full limited
partnership or limited liability company, as applicable, power and authority to
enter into this Agreement and the Transaction Documents to be delivered by such
Party hereunder and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the Transaction
Documents to be delivered by such Party hereunder and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by such Party. Such Party has duly executed and delivered this
Agreement and the Transaction Documents to be delivered by such Party hereunder,
and this Agreement and the Transaction Documents to be delivered by such Party
hereunder constitute such Party’s legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies).

(c) No Conflicts. Neither the execution, delivery nor performance of this
Agreement nor the Transaction Documents to be delivered by such Party hereunder
by such Party will:

(i) require the approval or consent of any Governmental Authority;

(ii) conflict with or result in the breach or violation of any term or provision
of, or will constitute a default under, or will otherwise impair the good
standing, validity or effectiveness of, any provision of its certificate of
limited partnership, certificate of formation, agreement of limited partnership,
limited liability company agreement or other formation and governing documents;

(iii) result in the material breach or violation by it of any material term or
provision of, or constitute a default or give rise to any right of termination,
cancellation

 

7



--------------------------------------------------------------------------------

or acceleration under any of the terms, conditions or provisions of any material
agreement to which it is bound or by which its property or business is affected,
except for such defaults (or rights of termination, cancellation or
acceleration) as to which waivers or consents have been obtained; or

(iv) violate in any material respect any federal, state, local or other
governmental law ordinance, or any order, writ, injunction, decree, rule or
regulation of any Governmental Authority applicable to such Party.

5.02 Certain Other Representations and Warranties. MRD and WHT hereby represent
and warrant, jointly and severally, that the following statements are true and
correct as of the date hereof.

(a) The ETX Interest has been duly authorized, is validly issued and fully paid
and, except to the extent provided under the Delaware LLC Act or the
constitutive documents of ETX, non-assessable.

(b) The ETX Interest is not subject to any purchase option, call option, right
of first refusal, preemptive right or any similar right whatsoever, except to
the extent set forth in the constitutive documents of ETX.

(c) WHT is the record and beneficial owner of the ETX Interest free and clear of
all liens other than those set forth in the constitutive documents of ETX, which
is the sole equity interest in ETX.

(d) There are no rights or contracts (including options, warrants, calls and
preemptive rights) obligating ETX (A) to issue, sell, pledge, dispose of or
encumber any equity interest or any securities convertible, exercisable or
exchangeable into any equity interest, (B) to redeem, purchase or acquire in any
manner any equity interest or any securities that are convertible, exercisable
or exchangeable into any equity interest or (C) to make any dividend or
distribution of any kind with respect to any equity interest (or to allow any
participation in profits or appreciation in value).

5.03 Investment Representations and Warranties.

(a) MRD hereby represents and warrants that the following statements are true
and correct as of the date hereof: (i) MRD is an “accredited investor” within
the meaning of the federal securities laws; (ii) MRD is accepting the Common
Units and Subordinated Units for its own account and not for the account or
benefit of any other person or entity and not with a view to, or for offer or
sale in connection with, any distribution thereof; and (iii) MRD understands
that any Common Units and Subordinated Units delivered to MRD hereunder shall be
“restricted securities” within the meaning of federal and state securities laws
and that if in the future MRD decides to sell or otherwise transfer or dispose
of any of the Common Units and Subordinated Units, MRD understands and agrees
that it may do so only in compliance with applicable federal or state securities
laws.

 

8



--------------------------------------------------------------------------------

(b) The Partnership hereby represents and warrants that the following statements
are true and correct as of the date hereof: (i) the Partnership and, to its
knowledge, any person acting on its behalf has complied and will comply with the
limitations on manner of offering and sale set forth in the federal securities
laws with respect to all offers and sales of the Common Units and the
Subordinated Units; and (ii) the Partnership has not made any other offers,
issuances, sales or deliveries of any securities of the Partnership to any
persons within the six month period prior to the date hereof other than any
offers, issuances, sales or deliveries of any securities of the Partnership made
pursuant either to an effective registration statement or pursuant to an
exemption from registration under federal securities laws.

ARTICLE VI.

PRE-EFFECTIVE TIME

RECEIPTS AND CREDITS

6.01 All monies, proceeds, receipts, credits and income attributable to the
Assets (as determined in accordance with GAAP consistent with past practices)
for all periods of time at, from and after the Effective Time, shall be the sole
property and entitlement of ETX. In addition, to the extent ETX receives any
monies, proceeds, receipts, credits and income attributable to the Assets (as
determined in accordance with GAAP consistent with past practices) for any
period of time before the Effective Time, ETX shall promptly pay over such
amounts to WHT.

6.02 All invoices, costs and expenses, disbursements and payables attributable
to the Assets (as determined in accordance with GAAP consistent with past
practices) for all periods of time at, from and after the Effective Time, shall
be the sole obligation of ETX. In addition, all invoices, costs and expenses,
disbursements and payables attributable to the Assets (as determined in
accordance with GAAP consistent with past practices) for any period of time
before the Effective Time, shall be the sole obligation of WHT, and, WHT shall
promptly pay or, if paid by ETX, promptly reimburse ETX for, the same.

6.03 For avoidance of doubt, any payments pursuant to this Article VI shall not
constitute adjustments of the consideration set forth in Section 2.01.

6.04 For a period of twelve months following the Closing Date, the Parties shall
grant to each other full access to the relevant records and personnel to allow
each of them to confirm the payments made under this Article VI, but only to the
extent the granting Party may do so without breaching any contractual
restriction binding on such Party; provided that such Party will use
commercially reasonable methods to have such restriction(s) waived for such
purpose.

ARTICLE VII.

MISCELLANEOUS

7.01 Notices.

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, courier service or personal delivery:

 

  (a) if to the Partnership, the General Partner, or MPP Operating:

1401 McKinney Street, Suite 1025

Houston, TX 77010

 

9



--------------------------------------------------------------------------------

Attention:      Chief Executive Officer Telephone:      (713) 579-5700
Facsimile:      (713) 579-5740

 

  (b) if to MRD or WHT:

1401 McKinney Street, Suite 1025

Houston, TX 77010

 

Attention:      Chief Executive Officer Telephone:      (713) 579-5700
Facsimile:      (713) 579-5740

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

7.02 Order of Completion of Transactions. The transactions provided for in
Article II shall be completed on the Closing Date in the order set forth in
Article II.

7.03 Costs. The Partnership shall pay all expenses, fees and costs, including
sales, use and similar taxes, arising out of the contributions, conveyances and
deliveries to be made hereunder, and shall pay all documentary, filing,
recording, transfer, deed and conveyance taxes and fees required in connection
therewith. In addition, the Partnership shall be responsible for all costs,
liabilities and expenses (including court costs and reasonable attorneys’ fees)
incurred in connection with the delivery of any document pursuant to Article IV.

7.04 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this agreement as a whole, including all Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Articles, Sections, and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement, and the Exhibits attached hereto, and all such
Exhibits attached hereto are hereby incorporated herein and made a part hereof
for all purposes. All personal pronouns used in this Agreement, whether used in
the masculine, feminine, or neuter gender, shall include all other genders, and
the singular shall include the plural and vice versa. The terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation.”

7.05 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.

7.06 No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

 

10



--------------------------------------------------------------------------------

7.07 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the Parties.

7.08 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts made and
to be performed wholly within such state, without giving effect to conflict of
laws principles thereof.

7.09 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

7.10 Amendment or Modification. The Agreement may be amended or modified from
time to time only by the written agreement of all of the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

7.11 Integration. This Agreement and the instruments referenced herein supersede
all previous understandings or agreements among the Parties, whether oral or
written, with respect to its subject matter. This document and such instruments
contain the entire understanding of the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date hereof.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

MEMORIAL PRODUCTION PARTNERS LP By:   Memorial Production Partners GP LLC, its
general partner By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   President and Chief Executive Officer
MEMORIAL PRODUCTION PARTNERS GP LLC By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   President and Chief Executive Officer
MEMORIAL PRODUCTION OPERATING LLC By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   President and Chief Executive Officer WHT
ENERGY PARTNERS LLC By:  

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Co-President MEMORIAL RESOURCE DEVELOPMENT LLC By:
 

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   President and Chief Executive Officer

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Membership Interest Assignment

This Membership Interest Assignment (this “Assignment”) is from WHT Energy
Partners LLC, a Delaware limited liability company (“Assignor”), to Memorial
Production Operating LLC, a Delaware limited liability company (“Assignee”), and
is effective as of 12:01 a.m., Houston, Texas time, on December 14, 2011 (the
“Effective Time”).

RECITALS

WHEREAS, Assignor owns all of the membership interests (the “Interest”) of ETX I
LLC, a Delaware limited liability company (the “Company”), and desires to assign
its ownership of such company to Assignee, and Assignee desires to acquire
ownership of the Company from Assignor.

WHEREAS, Assignor and Assignee and certain other parties have entered into that
certain Contribution, Conveyance and Assumption Agreement, dated as of
December 14, 2011 (the “Contribution Agreement”), pursuant to which Assignor has
agreed to contribute, assign, transfer, set over and deliver to Assignee all of
its right, title and interest in and to (among other things) the Interest.

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of Assignor
and Assignee, Assignor and Assignee hereby agree as follows:

ARTICLE 1.

DEFINED TERMS

Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.

ARTICLE 2.

ASSIGNMENT AND ASSUMPTION

Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of the Interest, and any
income, distributions, or other value associated therewith or deriving therefrom
on and after the Effective Time.

Section 2.2 Assumption. Assignee hereby assumes, and covenants to timely and
fully perform, all obligations and liabilities of Assignor with respect to the
Interest, whether arising before or after the Effective Time.

Section 2.3 Other Matters. Assignor hereby agrees to promptly execute and
deliver any corrective assignments and other legal documents or notification
reasonably requested by Assignee to give effect to the intent of this
Assignment, and Assignor hereby acknowledges and agrees that, as a result of
this Assignment, it no longer has any membership interest in the Company, and it
ceases to be a member of the Company.

 

A-1



--------------------------------------------------------------------------------

ARTICLE 3.

ENCUMBRANCES/DISCLAIMERS

Section 3.1 Disclaimers and Subrogation of Warranties and Representations.

(a) Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the contribution of
the Interest pursuant to this Assignment is made expressly subject to all
restrictions set forth in the limited liability company agreement of the
Company.

(b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE COMPANY’S
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON SUCH ASSETS, (B) THE INCOME TO BE DERIVED FROM THE COMPANY’S
ASSETS, (C) THE SUITABILITY OF THE COMPANY’S ASSETS FOR ANY AND ALL ACTIVITIES
AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE
COMPANY’S ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE COMPANY’S ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
COMPANY AND ITS ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE COMPANY AND ITS ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE INTEREST AS PROVIDED FOR HEREIN IS
MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE INTEREST IS
CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY

 

A-2



--------------------------------------------------------------------------------

REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH
RESPECT TO THE INTEREST AND THE COMPANY THAT MAY ARISE PURSUANT TO ANY LAW NOW
OR HEREAFTER IN EFFECT, OR OTHERWISE.

(c) Each of Assignor and Assignee agrees that the disclaimers contained in this
Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

ARTICLE 4.

MISCELLANEOUS

Section 4.1 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW
RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS
OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER STATE ARE
MANDATORILY APPLIED TO THE DISPUTED MATTER.

Section 4.2 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 4.3 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto.

 

A-3



--------------------------------------------------------------------------------

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

WHT ENERGY PARTNERS LLC By:  

 

Name:   Title:   MEMORIAL PRODUCTION OPERATING LLC By:  

 

Name:   Title:  

Signature Page to

Assignment and Bill of Sale